DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 9-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (USP 6,531,118), in view of Li (CN 202075232), in view of Barrie et al. (US 2014/0348757).
Regarding claims 1, 7, and 22
Gonzalez teaches an ink composition comprising photochromic pigments (column 3, lines 23-37, and claim 1), at least one film forming resin which may be selected from polyurethane resins (column 8, lines 32-40, and claims 16-17), and a solvent capable of dispersing the photochromic material and the film forming polymer to form a homogenous topical composition (column 6, lines 48-59, and claims 1 and 9), that the composition is in the form of a cream, emulsion, gel, liquid, lotion (column 6, lines 46-67), where the film former leaves a protective film on the surface of the skin either immediately or upon evaporation of the volatiles (i.e. solvent) in the composition (column 7, lines 64-67).
Gonzalez does not disclose that the film substantially prevents the ink composition from degrading when covered with a sunscreen. However, Li teaches that a film substantially prevents an ink composition from degrading when covered with a sunscreen product (a sunscreen is coated on the outside of a protective film covering on a photochromic material, where the protective film protects the color-changing material from losing effectiveness (including degradation) (abstract and paragraph 0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Gonzalez to provide a film which substantially prevents an ink composition from degrading when covered with a sunscreen product, as previously disclosed by Li, for providing a protective film which a color-changing material from losing effectiveness when contacting with a sunscreen.
Although, neither Gonzalez nor Li disclose the use of shellac as the film former, they do teach or suggest the other limitations of the claim. However, Barrie teaches the use of shellac (a sunscreen comprising a film forming polymer comprising shellac, which prevents wash off and rub off without adversely affecting SPF values (abstract and paragraph 0037). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Gonzalez and Li, by using a film forming resin comprising shellac, as previously disclosed by Barrie, for providing a film-forming polymer which prevents wash off without adversely affecting SPF values.
Regarding claim 4
Gonzalez teaches that the film forming resin is present in an amount of about 0.01 to about 30 wt % (column 8, lines 8-9). As the amount of the reference overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 5 and 17-18
Gonzalez teaches the use of most preferably about 0.75 to about 10 wt % (column 6, lines 7-17). As the amount of the reference overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Gonzalez teaches the use of a vehicle such as water or a solvent (claim 33), but does not teach the amount of the vehicle used. However, based on the amounts of the other ingredients used and the vehicle forming the remaining amount of the composition, the amounts which would be implied by the reference overlap the claimed amounts, and the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Gonzalez teaches the use of about 1 to about 30 wt % of sunscreen (other component) (column 7, lines 57-62), which overlaps with the claimed amount of other components. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 6
Gonzalez teaches the use of oxazine, spyropyran, and fulgide compounds as the photochromic material (column 5, lines 39-46), making it obvious to select these compounds.
Regarding claim 9
Gonzalez teaches the use of polyurethanes as a film former, and Barrie teaches the use of shellac as the film former, it would have been prima facie obvious to use a combination of both of these film formers because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

 Regarding claim 10
Gonzalez teaches that crosspolymers (i.e. cross linking agent) may be used (claim 17). The resistance of a crosslinked polymer is a property of the polymer. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 11
Gonzalez teaches that the photochromic material is reversible and preferably colorless in low intensity indoor light, and becomes colored upon exposure to outdoor light (i.e. UV) (column 4, lines 13-31).
Regarding claim 12
Gonzalez teaches that the composition may change to different colors or shade of a color in response to different intensities of light (column 4, lines 48-55).
Regarding claim 13
Gonzalez teaches that the solvent (i.e. vehicle) may be an alcohol (column 6, lines 50-54)
Gonzalez teaches that the photochromic materials maybe mixed into a hydrophobic matrix (i.e. rheology additive) and, which is then blended into water to produce an oil-in-water type emulsion (column 7, lines 1-5).
Regarding claim 19-20
Gonzalez teaches that the composition is applied to skin (claim 26) and a method of providing a visual signal of sun protection to skin that is colored on the skin as long as protection is present (claim 34).
Regarding claim 21
Gonzalez teaches a composition having photochromic colorant in an amount of about 0.05 to about 25 wt % (claim 4), a film forming polymer from about 0.01 to about 30 wt % (claim18), a sunscreen (i.e. other components) from about 1 to about 30 wt % (claim 20), and a carrier vehicle (i.e. a solvent) (claim 9).
Although Gonzalez does not teach the amount of carrier, it would be obvious to have the carrier as the remainder of the composition. 
Further, it is noted that the ranges overlap with the claimed ranges. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (USP 6,531,118), in view of Li (CN 202075232), in view of Barrie et al. (US 2014/0348757), as applied to claims 1, 4, 6-7, 9-13 and 17-22 above, in view of Signorino et al. (US 2011/0269850).
Regarding claim 8
Although Barrie does not teach the acid number of the shellac, Barrie does teach the use of shellac as a film former. However, Signorino teaches that shellac can have an acid number of between 71 and 73 (abstract). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Barrie by using a shellac with an acid number between 71 and 73, with a reasonable expectation of success, as suggested by Signorino.
Allowable Subject Matter
Claims 14-16 and 23 are allowed.
Response to Arguments
	Applicants argue against the 112 rejections.
	Applicants amendments to the claims overcome these rejections and they have been withdrawn.

	Applicants argue against the prior art rejections.
	Applicants argue that they have unexpectedly found that when shellac is used as the film former, the new and unexpected result of greater resistance to the corrosive effects of sunscreen. This is not persuasive as applicants have failed to demonstrate evidence of criticality or new and unexpected results, particularly when the use of shellac as a film former with sunscreen products is known, as shown in the cited prior art. Further, it is noted that only several other film formers were used to compare the shellac, and it has not been shown that these are the same film formers of the reference. Further still, it is expected that some film formers will perform better than others, and it would have been obvious to select the film former with the best performance, as determined through routine experimentation in the art.
	Applicants argue that example 3 shows that four shellacs and one polyurethane were tested, and that the shellac provided better resistance to the sunscreens. This is not persuasive as in some examples the polyurethane outperformed some of the shellacs. Further, it is noted that some of the mixtures showed better results than at least some of the individual film formers.
	Applicants argue that Barrie does not disclose the corrosion resistance of shellac. This is not persuasive as Barrie is using shellac with a sunscreen, which would lead one skilled in the art to believe that shellac would not be corroded by sunscreen.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734